Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6-7, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Textuts,  NPL, “Crumpled Paper Textured 3D Text Effect In Photoshop CS5- Part 1”, posted on May 7, 2011, In 3D Photoshop Text Effect Tutorials, Advanced Photoshop Text Effect Tutorials, “Textuts” in view of Bakshi et al, U.S Patent Application Publication No. 20170213362 (“Bakshi”)
Regarding independent claim 1, Textuts teaches  in a digital medium graphical element rendering environment, a method implemented by a computing device, (see first paragraph “This tutorial will explain how to create a 3D text in Photoshop CS5 step by step, and will guide you through the many details involved in creating the final result.  Many concepts, tips and tricks will be covered throughout the tutorial, such as Repoussé, texturing, bump maps, camera tools, lighting, and rendering basics) the method comprising:
obtaining, by the computing device, a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations (see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data; see step 3 “ Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials.” where M front Inflation material (M material of the front bulge) ; see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. 
determining, by the computing device, one or more color locations of the plurality of color locations are disposed within a boundary of the graphical element (see step 6 “This is a simple trick that will save us some time. Instead of applying the same material over and over again to each side, just select the mesh, and click the Edit in Repoussé icon down the 3D panel. this will open the Repoussé dialog box, where you can modify the 3D object settings. Under the Materials section, set the All material to the glossy one, this will apply it to all sides of the mesh. Then, change the Front material to the crumpled one, and hit OK. Repeat the same steps for all letters” where next letter and select the first created material and pre-created material to add shine to object and cover all side of 3D object which based on first and second locations which is considered determining which color locations are disposed within a boundary of a graphical element) and at least one color location of the plurality of color locations is disposed outside the boundary(see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data which is outside the boundary letter);
diffusing, by the computing device, the respective colors associated with the one or more color locations within the boundary of the graphical element (see and not diffusing, within the boundary of the graphical element, the respective color associated with the at least one color location (see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where M Front Bevel Material (M material of the front bevel); see step 6 of Textuts “This is a simple trick that will save us some time. Instead of applying the same material over and over again to each side, just select the mesh, and click the Edit in Repoussé icon down the 3D panel. this will open the Repoussé dialog box, where you can modify the 3D object settings. Under the Materials section, set the All material to the glossy one, this will apply it to all sides of the mesh. Then, change the Front material to the crumpled one, and hit OK. Repeat the same steps for all letters” where apply only Front Bevel Material to text not color background to the text which is outside of boundary of the graphical element);and 
displaying, by the computing device, the graphical element as having the respective colors associated with the one or more color locations diffused within the boundary(see last Figure of step 6). Textuts is understood to be silent on the remaining limitations of claim 1.
obtaining, by the computing device, color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations(¶0041 “The index generator 128 can generate an electronic index that maps locations within the image of the map to sub-regions depicted in the image. For example, the electronic index may map each x-y coordinate of the image to its corresponding sub-region. The electronic index may also map data for each sub-region to the sub-regions depicted by the image of the map. For example, the index generator 128 can obtain the data for the sub-regions from the data selector 113. In some implementations, the electronic index maps the data for a sub-region to a unique visual characteristic (e.g., unique RGB or RGBA value) assigned to the sub-region. In this way, when a user interacts with the image at the sub-region, e.g., at one of the x-y coordinates for the sub-region or the unique visual characteristic, the data for the sub-region can be obtained from the index and presented to the user.”; ¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue.”); 
mapping, by the computing device, the plurality of color locations with respect to a graphical element (¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue. In another example, each state may be the same base color. However, each state may be a different intensity, shade, or brightness of that color. For example, each state may be a different shade of blue.” ¶0062-0063 “An electronic index is generated (312). The electronic index can map each location within the image to a corresponding sub-region that includes the location. The electronic index can also map each sub-region to data related to the sub-region. For example, the interactive map user interface may be requested to present particular data related to the sub-regions. The particular data for each sub-region can be included in the electronic index. [0063] In some implementations, the electronic index maps x-y coordinates of each location to its corresponding sub-region. In some implementations, the electronic index maps the visual characteristics to the sub-regions. For example, the electronic index may map each sub-region to its unique RGB color.”); 
determining, by the computing device, one or more color locations of the plurality of color locations are disposed within a boundary of the graphical element(¶0037 “The map image file generator 125 includes a border detector 126 and a visual characteristic selector 127. The border detector 126 can detect visual borders within the image of the map generated by the map image file generator 125. For example, the image may depict a particular region that includes sub-regions defined by borders. In a particular example, the region may be the United States and the sub-regions may be the individual states. The border detector 126 can use border detecting techniques, e.g., edge detection, to detect the borders between the sub-regions.” where boundary is the region United States)
diffusing, by the computing device, the respective colors associated with the one or more color locations within the boundary of the graphical element (¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue”) 
displaying, by the computing device, the graphical element as having the respective colors associated with the one or more color locations diffused within the boundary(¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text in Photoshop of Textuts with including the electronic index maps the data for a sub-region to a unique visual characteristic (e.g., unique RGB or RGBA value) assigned to the sub-region as seen in Bakshi because this modification would  interact with the image at the sub-region, e.g., at one of the x-y coordinates for the sub-region or the unique visual characteristic by a user, the data for the sub-region can be obtained from the index and presented to the user (¶0041 of Bakshi).  
Thus, the combination of Textuts and Bakshi teaches in a digital medium graphical element rendering environment, a method implemented by a computing device, the method comprising: obtaining, by the computing device, color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations; mapping, by the computing device, the plurality of color locations with respect to a graphical element; determining, by the computing device, one or more color locations of the plurality of color locations are disposed within a boundary of the graphical element and at least one color location of the plurality of color locations is disposed outside the boundary; diffusing, by the computing device, the respective colors associated with the one or more color locations within the boundary of the graphical element and not diffusing, within the boundary of the graphical element, the respective color associated with the at least one color location; and displaying, by the computing device, the graphical element as having the respective colors associated with the one or more color locations diffused within the boundary.
Regarding claim 2, Textuts and Bakshi teach the method as described in claim 1, wherein the respective color associated with the at least one color location is not diffused ( see Figure of map of passport of Nelson where green color does not diffused in the U.S region; see Step 1 of Textuts, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data and not diffuse) 
Regarding claim 3, Textuts and Bakshi teach the method as described in claim 1, further comprising generating a mesh within the boundary of the graphical element; and wherein the diffusing is based on the mesh (see Step 7 as shown in Figs in step 7 of Textuts , “Now it’s time to position the meshes. You might need the Grid for this. So click the Toggle Overlays icon at the bottom of the 3D panel, and click or un-click what you want in your scene.”, see first Figure of step 7 where each mesh text has vertices); see Step 8, To move a mesh, or re-position it, you need to use one of the Mesh Tools in the 3D panel.  (Read more about the 3D Axis tools). You can save the position of a mesh just like a camera view from the Mesh Options Bar.”; see step 3 of Textuts “ Under each mesh, there is a list of the materials that are used to texture it. 
Regarding claim 4, Textuts and Bakshi teach the method as described in claim 3, wherein the generating the mesh within the boundary of the graphical element includes creating vertices at predefined areas within the boundary based on the one or more color locations (see Step 7 as shown in Figs in step 7 of Textuts , “Now it’s time to position the meshes. You might need the Grid for this. So click the Toggle Overlays icon at the bottom of the 3D panel, and click or un-click what you want in your scene.”, see first Figure of step 7 where each mesh text has vertices); see Step 8, To move a mesh, or re-position it, you need to use one of the Mesh Tools in the 3D panel.  (Read more about the 3D Axis tools). You can save the position of a mesh just like a camera view from the Mesh Options Bar”).
Regarding claim 6, Textuts and Bakshi teach he method as described in claim 1, wherein the graphical element is text (see last Figure of step 6 of Textuts)

the method as described in claim 1, wherein the one or more color locations are specified using a point handle or a curve handle feature (see step 3- step 5” ,.. Notice that the merged 3D objects have now become meshes put together in the same 3D scene. You can select and modify each mesh alone by clicking its name, Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials…. Click on the Diffuse color box and set the color to #b53232…..Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.”)
.Regarding independent claim 15, Textuts teaches Regarding independent claim 22, Textuts teaches in a digital medium graphical element rendering environment, a method implemented by a computing device (see first paragraph “This tutorial will explain how to create a 3D text in Photoshop CS5 step by step, and will guide you through the many details involved in creating the final result.  Many concepts, tips and tricks will be covered throughout the tutorial, such as Repoussé, texturing, bump maps, camera tools, lighting, and rendering basics),  the method comprising:
obtaining, by the computing device, a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations( see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data; see step 3 “ Under each mesh, there is a list of the ;
determining, by the computing device, one or more color locations of the plurality of color locations are disposed within a boundary of a graphical element(see step 6 “This is a simple trick that will save us some time. Instead of applying the same material over and over again to each side, just select the mesh, and click the Edit in Repoussé icon down the 3D panel. this will open the Repoussé dialog box, where you can modify the 3D object settings. Under the Materials section, set the All material to the glossy one, this will apply it to all sides of the mesh. Then, change the Front material to the crumpled one, and hit OK. Repeat the same steps for all letters” where next letter and select the first created material and pre-created material to add shine to object and cover all side of 3D object which based on first and second locations which is considered determining which color locations are disposed within a boundary of a graphical element); diffusing, by the computing device, the respective colors associated with the mapped color locations within the boundary of the graphical element(see step 6 “This is a simple trick that will save us some time. Instead of applying the same material over and over again to each side, just select the mesh, and click the Edit in Repoussé icon down the 3D panel. this will open the Repoussé dialog box, where you can modify the 3D object settings. Under the Materials section, set the All material to the glossy one, this will apply it to all sides of the mesh. Then, change the Front material to the crumpled one, and hit OK. Repeat the same steps for all letters”; see last Figure of step 6) and not diffusing, within the boundary of the graphical element, the respective color associated with the at least one color location (see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where M Front Bevel Material (M material of the front bevel); see step 6 of Textuts “This is a simple trick that will save us some time. Instead of applying the same material over and over again to each side, just select the mesh, and click the Edit in Repoussé icon down the 3D panel. this will open the Repoussé dialog box, where you can modify the 3D object settings. Under the Materials section, set the All material to the glossy one, this will apply it to all sides of the mesh. Then, change the Front material to the crumpled one, and hit OK. Repeat the same steps for all letters” where apply only Front Bevel Material to text not color background to the text which is outside of boundary of the graphical element); and displaying, by the computing device, the graphical element as having the respective colors associated with the mapped color locations diffused within the boundary (see last Figure of step 6). Textuts is understood to be silent on the remaining limitations of claim 15.
obtaining, by the computing device, color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations (¶0041 “The index generator 128 can generate an electronic index that maps locations within the image of the map to sub-regions depicted in the image. For example, the electronic index may map each x-y coordinate of the image to its corresponding sub-region. The electronic index may also map data for each sub-region to the sub-regions depicted by the image of the map. For example, the index generator 128 can obtain the data for the sub-regions from the data selector 113. In some implementations, the electronic index maps the data for a sub-region to a unique visual characteristic (e.g., unique RGB or RGBA value) assigned to the sub-region. In this way, when a user interacts with the image at the sub-region, e.g., at one of the x-y coordinates for the sub-region or the unique visual characteristic, the data for the sub-region can be obtained from the index and presented to the user.”; ¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue.”); 
determining, by the computing device, one or more color locations of the plurality of color locations are disposed within a boundary of a graphical element (¶0037 “The map image file generator 125 includes a border detector 126 and a visual characteristic selector 127. The border detector 126 can detect visual borders within the image of the map generated by the map image file generator 125. For example, the image may depict a particular region that includes sub-regions defined by borders. In a particular example, the region may be the United States and the sub-regions may be the individual states. The border detector 126 can use border detecting techniques, e.g., edge detection, to detect the borders between the sub-regions.” where boundary is the region United States) ; 
mapping, by the computing device, the one or more color locations within the boundary of the graphical element (¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue. In another example, each state may be the same base color. However, each state may be a different intensity, shade, or brightness of that color. For example, each state may be a different shade of blue.” ¶0062-0063 “An electronic index is generated (312). The electronic index can map each location within the image to a corresponding 
 diffusing, by the computing device, the respective colors associated with the mapped color locations within the boundary of the graphical element(¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue”); and 
displaying, by the computing device, the graphical element as having the respective colors associated with the mapped color locations diffused within the boundary (¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text in Photoshop of Textuts with including the electronic index maps the data for a sub-region to a unique visual characteristic (e.g., unique RGB or RGBA value) assigned to the sub-region as seen in Bakshi because this modification would  interact with the image at the sub-region, e.g., at one of the x-y coordinates for the sub-region or the unique visual characteristic by a user, the data for the sub-region can be obtained from the index and presented to the user (¶0041 of Bakshi).
Thus, the combination of Textuts and Bakshi teaches in a digital medium graphical element rendering environment, a method implemented by a computing device, the method comprising: obtaining, by the computing device, color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations; determining, by the computing device, one or more color locations of the plurality of color locations are disposed within a boundary of a graphical element; mapping, by the computing device, the one or more color locations within the boundary of the graphical element; diffusing, by the computing device, the respective colors associated with the mapped color locations within the boundary of the graphical element; and displaying, by the computing device, the graphical element as having the respective colors associated with the mapped color locations diffused within the boundary.
Regarding claim 16, Textuts and Bakshi teach the method as described in claim 15, wherein: the determining indicates at least one color location of the plurality of color locations is disposed outside the boundary of the graphical element (see Step 1 of Textuts “ Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data which outside text); and the diffusing does not include the respective color associated with the at least one color location within the boundary of the graphical element (see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.” Where diffusing color for M Front Inflation Material; see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where diffusing color for M Front Bevel Material but does not diffusing background)
Regarding claim 17, Textuts and Bakshi teach the method as described in claim 15, further comprising generating, by the computing device, a mesh within the boundary of the graphical element and wherein the diffusing is based on the mesh (see Step 7 as shown in Figs in step 7 of Textuts , “Now it’s time to position the meshes. You might need the Grid for this. So click the Toggle Overlays icon at the bottom of the 3D panel, and click or un-click what you want in your scene.”, see first Figure of step 7 where each mesh text has vertices); see Step 8, To move a mesh, or re-position it, you need to use one of the Mesh Tools in the 3D panel.  (Read more about the 3D Axis tools). You can save the position of a mesh just like a camera view from the Mesh Options Bar.” ssee step 3 “ Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials.” where M front Inflation material (M material of the front bulge) ; see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.”; see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where M Front Bevel Material”).
Regarding claim 18, Textuts and Bakshi teach the method as described in claim 17, wherein the generating of the mesh includes creating vertices at predefined areas within the boundary based on the one or more color locations (see Step 7 as shown in Figs in step 7 of Textuts , “Now it’s time to position the meshes. You might need the Grid for this. So click the Toggle Overlays icon at the bottom of the .
Regarding claim 20, Textuts and Bakshi teach the method as described in claim 15, wherein the color locations are specified using a point handle or a curve handle feature (see step 3- step 5 of Textuts ,.. Notice that the merged 3D objects have now become meshes put together in the same 3D scene. You can select and modify each mesh alone by clicking its name, Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials…. Click on the Diffuse color box and set the color to #b53232…..Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.”)
2.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Textuts, NPL, “Crumpled Paper Textured 3D Text Effect In Photoshop CS5- Part 1”, posted on May 7, 2011, In 3D Photoshop Text Effect Tutorials, Advanced Photoshop Text Effect Tutorials, “Textuts” in view of Bakshi et al, U.S Patent Application Publication No. 20170213362 (“Bakshi”)  further in view of SMOLIC et al, IDS, U.S Patent Application Publication No. 20150193950 (“SMOLIC”) further in view of Winnemoeller at al ,IDS, U.S Patent Application Publication No. 20150193950 (“Winnemoeller”)
the method as described in claim 3, wherein the diffusing of the colors within the graphical element includes: Textuts and Bakshi are understood to be silent on the remaining limitations of claim 5.
In same field of endeavor, SMOLIC teaches calculating a color weighting based on the one or more color location (¶0030] FIG. 1 illustrates a geodesic mapping in chart 100, according to one embodiment described herein. Specifically, the bottom plane of the chart 100 defines locations of pixels (e.g., X- and Y-axes coordinates) on a display screen of an electronic device (e.g., a computing device with a processor such as a smartphone, tablet, laptop, desktop computer with monitor, etc.). Moreover, the mapping also illustrates different colors of the pixels which ranges from black to white using a grayscale. The chart 100 includes a path 105 providing a geodesic distance between Pixel A and Pixel B. Instead of relying on the physical distance between Pixel A and Pixel B on the display screen, the geodesic distance is based on both the physical distance and a color difference weighting. As such, as the color difference between neighboring pixels increases, so does the geodesic distance between Pixels A and B along path 105. Using a color difference as weight for determining the geodesic distance enables the electronic device to, for example, detect boundaries (e.g., where the background pixels are white and the pixels in the borders are black) to aid color diffusion. In other embodiments, instead of using a color difference, the location of the boundaries may be used directly to affect the geodesic distances. For example, even if the pixels are the same color, because one of the pixels is used in a boundary, the electronic device may weigh the geodesic distance between the pixels accordingly--e.g., increase the geodesic distance between the two pixels. ¶0042”The chart 510 illustrates respective plots of diffusion equation 500 for three pixels with three different geodesic distance values--10 for Pixel 1, 15 for Pixel 2, and 20 for Pixel 3. For clarity, the alpha and beta values for equation 500 are assumed to be same for those used to generate chart 405 of FIG. 4.  [0043] Referring back to FIG. 4, the color weight for a pixel with a geodesic distance of 10 is only slightly greater than a pixel with a geodesic distance of 15. Thus, returning to chart 510 in FIG. 5, the maximum color weight for Pixel 1 (which has a geodesic distance of 10) is slightly greater than Pixel 2 (which has a geodesic distance of 15) as shown by the Y-axis. The color-weight component 400 determines the maximum color weight of a particular pixel based on its geodesic distance. In this example, Pixel 1 would be more affected by the color in the brushstroke than Pixel 2”; ¶0048 “FIG. 6A illustrate a user performing an action that simulates the brushstroke 610 in the display screen. The display screen may already display an image 615 which the user uses one or more brushstrokes to color. Although not shown, the display screen may provide a pallet of colors from which the user can choose to apply when making the simulated brushstrokes. As described above, the outline of the image 615 may be used to form a weighting factor when calculating the geodesic distances between the pixels outside of the brushstroke 610 and the closest pixel in the brushstroke 610.”); 
and applying the respective colors associated with the one or more color locations according to the color weighting(¶0049 “..That is, although FIGS. 6B and 6C illustrate that the contribution from the brushstroke on the color of the pixel is the same for all the pixels included within the hashed regions 610, 620, and 630, this does not need to be the case. As shown by FIG. 5, the electronic device may reduce the 
Therefore, in combination of Textuts and Bakshi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text in Photoshop of Textuts with determining the color weight as seen in SMOLIC because this modification would aid color diffusion (¶0033 of SMOLIC). Textuts, Bakshi and SMOLIC are understood to be silent on the remaining limitations of claim 5. 
applying the respective colors associated with the one or more color locations to vertices of the mesh according to the color weighting.(abstract “The system may provide mechanisms to convert a diffusion curve representation to an alternate representation in a scalable, portable format. The conversion may include a tessellation operation, and may produce a mesh of shapes (e.g., triangles) for which diffusible attribute values (e.g. color and blur) are assigned to each node”; ¶0072 “As described herein, converting a diffusion curve representation of an image to an alternate format may include tessellating the image. One such tessellation is illustrated in FIGS. 6A-6D. As noted above, in some embodiments a user may be able to specify various constraints (including geometric constraints) to be applied to an image, and which may affect the tessellation of the image. If the geometric user constraints are expressed as lines or curves within the image boundary, then it may be possible to assign two sets of attribute values to each geometric node, one for each side of the curve or line. FIG. 6A illustrates one possible tessellation as the result of user constraints illustrated in FIG. 6B. In this example, the user has drawn an internal geometric constraint 620 (black line). In addition, the user has chosen to define two attribute values for one of the control points (double-sided color constraint 620) and one attribute value for another control point (single-sided color constraint 610). As illustrated in this example, all attribute values not explicitly set by the user (i.e. the dashed circles illustrated in FIGS. 6C and 6D) may be interpolated from the explicitly set attribute values (i.e. the solid circles illustrated in FIGS. 6B-6D). The interpolation technique applied may be linear interpolation, or any other suitable data-fitting method, in various embodiments. The image colors near the control points are as some examples, nodes may be referred to as vertices, especially when referring to the corners of triangles or other shapes of a mesh”). 
Therefore, in combination of Textuts, Bakshi and SMOLIC, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text in Photoshop of Textuts and determining the color weight of SMOLIC with meshing shapes for which color values are assigned to each node as seen in Winnemoeller because this modification would produce a diffused color effect (0008 of Winnemoeller).       Thus, the combination of Textuts, Bakshi, SMOLIC and Winnemoeller teaches wherein the diffusing of the colors within the graphical element includes: calculating a color weighting based on the one or more color locations; and applying the respective colors associated with the one or more color locations to vertices of the mesh according to the color weighting.
Regarding claim 19, Textuts and Bakshi teach the method as described in claim 17, wherein the diffusing of the colors within the graphical element includes: Textuts and Bakshi are understood to be silent on the remaining limitations of claim 19.
In same field of endeavor, SMOLIC teaches calculating a color weighting based on the mapped color locations (¶0030] FIG. 1 illustrates a geodesic mapping in chart 100, according to one embodiment described herein. Specifically, the bottom plane of the chart 100 defines locations of pixels (e.g., X- and Y-axes coordinates) on a display screen of an electronic device (e.g., a computing device with a processor such as a smartphone, tablet, laptop, desktop computer with monitor, etc.). Moreover, the mapping also illustrates different colors of the pixels which ranges from black to white using a grayscale. The chart 100 includes a path 105 providing a geodesic distance between Pixel A and Pixel B. Instead of relying on the physical distance between Pixel A and Pixel B on the display screen, the geodesic distance is based on both the physical distance and a color difference weighting. As such, as the color difference between neighboring pixels increases, so does the geodesic distance between Pixels A and B along path 105. Using a color difference as weight for determining the geodesic distance enables the electronic device to, for example, detect boundaries (e.g., where the background pixels are white and the pixels in the borders are black) to aid color diffusion. In other embodiments, instead of using a color difference, the location of the boundaries may be used directly to affect the geodesic distances. For example, even if the pixels are the same color, because one of the pixels is used in a boundary, the electronic device may weigh the geodesic distance between the pixels accordingly--e.g., increase the geodesic distance between the two pixels. ¶0042”The chart 510 illustrates respective plots of diffusion equation 500 for three pixels with three different geodesic ; 
and applying the respective colors associated with the mapped color locations according to the color weighting (¶0049 “..That is, although FIGS. 6B and 6C illustrate that the contribution from the brushstroke on the color of the pixel is the same for all the pixels included within the hashed regions 610, 620, and 630, this does not need to be the case. As shown by FIG. 5, the electronic device may reduce the color weight as the geodesic distance decreases, thereby reducing the contribution of the color to the pixel. For example, the pixels in region 620 of FIG. 6B may have a 
In the same field of endeavor, Winnemoeller teaches applying the respective colors associated with the mapped color locations to vertices of the mesh according to the color weighting(abstract “The system may provide mechanisms to convert a diffusion curve representation to an alternate representation in a scalable, portable format. The conversion may include a tessellation operation, and may produce a mesh of shapes (e.g., triangles) for which diffusible attribute values (e.g. color and blur) are assigned to each node”; ¶0072 “As described herein, converting a diffusion some examples, nodes may be referred to as vertices, especially when referring to the corners of triangles or other shapes of a mesh”). In addition, the same motivation is used as the rejection for claim 5
Thus, the combination of Textuts, Bakshi, SMOLIC and Winnemoeller teaches wherein the diffusing of the colors within the graphical element includes: calculating a color weighting based on the mapped color locations; and applying the respective colors associated with the mapped color locations to vertices of the mesh according to the color weighting.
3.	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Textuts, NPL, “Crumpled Paper Textured 3D Text Effect In Photoshop CS5- Part 1”, posted on May 7, 2011, In 3D Photoshop Text Effect Tutorials, Advanced Photoshop Text Effect Tutorials, “Textuts” in view of Bakshi et al, U.S Patent Application Publication No. 20170213362 (“Bakshi”)  further in view of  HUYNH-THU et al, IDS, U.S Patent Application Publication No 2019/0266788 (“HUYNH-THU”)
Regarding independent claim 8, Textuts teaches in a digital medium graphical element rendering environment (see first paragraph “This tutorial will explain how to create a 3D text in Photoshop CS5 step by step, and will guide you through the many details involved in creating the final result.  Many concepts, tips and tricks will be covered throughout the tutorial, such as Repoussé, texturing, bump maps, camera tools, lighting, and rendering basics), a system comprising:
graphical element input module implemented at least partially in hardware of a computing device to receive a graphical element ( see step 1, … Create the text with a White color. The font used here is Arista 2.0. The Size 450 px, but it doesn’t ; 
a color diffusion replication module implemented at least partially in hardware of the computer device to: 
obtain  first, second, and third color locations and color identification data indicating respective colors associated with the first, second, and third color locations, respectively (see step 3 “ Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials.” where M front Inflation material (M material of the front bulge) is considered as first color location ; see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.”; see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where M Front Bevel Material (M material of the front bevel)) is considered second color location; see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered third color location data);
determine the first and second color locations are disposed within a boundary of the graphical element and the third color location is not (see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.” Where diffusing color for M Front Inflation Material; see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where diffusing color for M Front Bevel Material, M Front Inflation Materia but does not diffusing background);; 
diffuse the respective colors associated with the first and second color locations within the boundary of the graphical element (see step 3 “ Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials.” where M front Inflation material (M material of the front bulge) is considered as first color location ; see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.”; see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where M ;  
a display module implemented at least partially in hardware of the computing device to display the graphical element having the diffused colors (see last Figure of step 6) Textuts is understood to be silent on the remaining limitations of claim 8.
In the same field of endeavor, Bakshi teaches o obtain color location data describing first, second, and third color locations and color identification data indicating respective colors associated with the first, second, and third color locations, respectively(¶0041 “The index generator 128 can generate an electronic index that maps locations within the image of the map to sub-regions depicted in the image. For example, the electronic index may map each x-y coordinate of the image to its corresponding sub-region. The electronic index may also map data for each sub-region to the sub-regions depicted by the image of the map. For example, the index generator 128 can obtain the data for the sub-regions from the data selector 113. In some implementations, the electronic index maps the data for a sub-region to a unique visual characteristic (e.g., unique RGB or RGBA value) assigned to the sub-region. In this way, when a user interacts with the image at the sub-region, e.g., at one of the x-y ¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue.”); 
map the color locations to the graphical element; determine the first and second color locations are disposed within a boundary of the graphical element (¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue. In another example, each state may be the same base color. However, each state may be a different intensity, shade, or brightness of that color. For example, each state may be a different shade of blue.” ¶0062-0063 “An electronic index is generated (312). The electronic index can map each 
determine the first and second color locations are disposed within a boundary of the graphical element (¶0037 “The map image file generator 125 includes a border detector 126 and a visual characteristic selector 127. The border detector 126 can detect visual borders within the image of the map generated by the map image file generator 125. For example, the image may depict a particular region that includes sub-regions defined by borders. In a particular example, the region may be the United States and the sub-regions may be the individual states. The border detector 126 can use border detecting techniques, e.g., edge detection, to detect the borders between the sub-regions.” where boundary is the region United States) ; 
 diffuse the respective colors associated with the first and second color locations within the boundary of the graphical element (¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual 
and a display module implemented at least partially in hardware of the computing device to display the graphical element having the diffused colors (¶0049 “The example interactive map user interface 210 includes an image 220 of a map of a particular region. In this example, the image 220 of the map depicts several southeastern states. Each state is a sub-region of the southeast region. Although not shown in FIG. 2, each state can include a visual characteristic specific to that state. For example, the visual characteristic may be a color (e.g., based on the RGB color model), a shading, a hatching, a color intensity, or some other appropriate visual characteristic that differentiates the different states. In a particular example, the state of Georgia may be green, while the state of Alabama may be blue”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text in Photoshop of Textuts with including the electronic index maps the data for a sub-region to a unique visual characteristic (e.g., unique RGB or RGBA value) assigned to the sub-region as seen in Bakshi because this modification would  interact with the image at the sub-region, e.g., at one of the x-y coordinates for the sub-region or the unique visual characteristic by a user, the data for the sub-region can be obtained from the index and presented to the user (¶0041 of Bakshi). Both Textuts and Bakshi are understood to be silent on  automatically.
 in a digital medium graphical element rendering environment, a system (Fig. 1) comprising: a color diffusion replication module implemented at least partially in hardware of the computer device to, automatically and without user intervention: diffuse the respective colors associated with the color locations within the boundary of the graphical element (¶0185 “ The user can edit the properties of the surface of the object using the 3D editing software and the user interface 610. For example, the user can set a specific colour look for the handbag by setting a physical colour and for a given texture relief of the object. The user then decides to create another handbag that has a texture with a different mesoscale relief. In designing the texture of the new handbag for example, the user chooses to modify the texture of the handbag by adjusting the mesoscale relief of the surface using the controls 660 and 670. The method 400 executes to determine the resulting perceived colour saturation from the modified parameters and automatically adjusts the diffuse colour initially set by the user so that the perceived colour is maintained identical to the initial handbag design. The user may then decide to create a third handbag that has the same texture relief but with a glossier look of the material, by adjusting the specular roughness using control 650. The adjustment results in a new determination of the perceived colour saturation of the surface using the method 400, and the editing software 133 automatically adjusts the diffuse colour saturation to match the perceived colour of the second handbag.” Where user creates new handbag, modify the texture, then determine the resulting perceived colour saturation from the modified parameters  and automatically adjusts the diffuse colour so that the perceived colour is maintained identical to the initial handbag)

Thus, the combination of Textuts, Bakshi and HUYNH-THU teaches in a digital medium graphical element rendering environment, a system comprising: a graphical element input module implemented at least partially in hardware of a computing device to receive a graphical element; a color diffusion replication module implemented at least partially in hardware of the computer device to, automatically and without user intervention: obtain color location data describing first, second, and third color locations and color identification data indicating respective colors associated with the first, second, and third color locations, respectively; map the color locations to the graphical element; determine the first and second color locations are disposed within a boundary of the graphical element and the third color location is not; diffuse the respective colors associated with the first and second color locations within the boundary of the graphical element; and a display module implemented at least partially in hardware of the computing device to display the graphical element having the diffused colors.
Regarding claim 9, Textuts, Bakshi and HUYNH-THU teach the system as described in claim 8, wherein the respective color of the third color location is not diffused (see Step 1, Create a new 1024 x 768 px document. Fill the Background with ; s see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.” Where diffusing color for M Front Inflation Material; see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where diffusing color for M Front Bevel Material but does not diffusing background)
Regarding claim 10, Textuts, Bakshi and HUYNH-THU teach the system as described in claim 8, wherein the color diffusion replication module does not diffuse the respective color of the third color location within the boundary of the graphical element (see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data; s see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.” Where diffusing color for M Front Inflation Material; see step 5: Select the M Front Bevel 
Regarding claim 11, Textuts, Bakshi and HUYNH-THU teach the system as described in claim 8, further comprising a mesh generation module implemented at least partially in hardware of the computing device to generate a mesh within the boundary of graphical element (see Step 7 as shown in Figs in step 7 of Textuts , “Now it’s time to position the meshes. You might need the Grid for this. So click the Toggle Overlays icon at the bottom of the 3D panel, and click or un-click what you want in your scene.”, see first Figure of step 7 where each mesh text has vertices); see Step 8, To move a mesh, or re-position it, you need to use one of the Mesh Tools in the 3D panel.  (Read more about the 3D Axis tools). You can save the position of a mesh just like a camera view from the Mesh Options Bar.”; ) 
Regarding claim 12, Textuts, Rose and HUYNH-THU teach the system as described in claim 11, wherein the mesh is generated by the mesh generation module by creating vertices at predefined areas within the boundary of the graphical element based on the first and second color locations ((see Step 7 as shown in Figs in step 7 of Textuts , “Now it’s time to position the meshes. You might need the Grid for this. So click the Toggle Overlays icon at the bottom of the 3D panel, and click or un-click what you want in your scene.”, see first Figure of step 7 where each mesh text has vertices); see Step 8, To move a mesh, or re-position it, you need to use one of the Mesh Tools in the 3D panel.  (Read more about the 3D Axis tools). You can 
Regarding claim 13, Textuts, Bakshi and HUYNH-THU teach the system as described in claim 8, wherein the first, second, or third color locations are specified using a point handle or a curve handle feature (see step 3- step 5 of Textuts ,.. Notice that the merged 3D objects have now become meshes put together in the same 3D scene. You can select and modify each mesh alone by clicking its name, Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials…. Click on the Diffuse color box and set the color to #b53232…..Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.”)
Regarding claim 14, Textuts, Bakshi and HUYNH-THU teach the system as described in claim 8, wherein the graphical element is text (see last Figure of step 6 of Textuts)

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/           Primary Examiner, Art Unit 2619